Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-13-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the scope of "grid-like network" (emphasis added) is ambiguous.  It is unclear which limitation(s), if any, are required and/or excluded by this language.  For example, it is unclear how "the continuous fluidic flow network between all the channels, regardless of whether they are lateral or hidden" is further limited by "grid-like network".  Why was "grid-like network" added to claim 1?  In claim 1, it is suggested to delete --a grid-like network" from claim 1 as being redundant to "the continuous fluidic flow network between all the channels, regardless of whether they are lateral or hidden".
	In claim 9, the description of "the end channels are circumferentially offset between the two edges of the central part, wherein the end channels come into contact with the road surface at different times" is ambiguous; it being noted that there is no strict antecedent basis for "the two edges".  In claim 9, it is suggested to change "the end channels are circumferentially offset between the two edges of the central part, wherein the end channels come into contact with the road surface at different times" to
--the end channels on one side of the central part are circumferentially offset from the end channels on the other side of the central part so that the end channels come into contact with the road surface at different times--. 
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Voss et al (US 2011/0168311).
	Rolland et al discloses a pneumatic tire (e.g. tire size 445/50R22.5) having a tread comprising circumferential grooves 2, 2', circumferential sipes 41, 42 having bottom channels 51, 52 and lateral sipes 6 [FIGURE 1].  The tread has "edge parts" and a central part having a width LM of 30 to 60% (e.g. 40%) of the tread width W between the edge parts [paragraphs 24, 61].  The central part is entirely without grooves [FIGURE 1].  The edge parts do not have any transverse cuts [FIGURE 1].  The channels 51, 52 form new grooves after 70% of the wearable thickness PMU (thickness E) of material has worn away.  Thus, the sipes have a depth of 70% thickness E.  Thus, Rolland et al substantially discloses the claimed invention except for the end channels and continuous flow network.
	As to claims 1 and 13, it would have been obvious to one of ordinary skill in the art to provide Rolland et al's pneumatic tire such that the tread (FIGURES 1-2) comprises the end channels and continuous flow network as claimed since (1) Rolland et al teaches providing a channel at the bottom of the circumferential sipes, (2) Lawson et al teaches providing lateral sipes in a tire tread with end upright channels and a bottom channel [FIGURE 6], the blades for forming the sipes and channels providing strength and stiffness permitting a reduction in sipe thickness wherein the reduction in sipe thickness increases local tread stiffness for reducing tread wear and improving rolling resistance [paragraphs 22, 25] and (3) Voss et al teaches providing a tire tread such that lateral sipes 22 having bottom / hidden lateral channels 44 are connected to a circumferential sipe 26 having a circumferential bottom / hidden circumferential channel 20 so that, when the tire is worn, the previously hidden channels are exposed to increase surface void in order to improve wet traction [FIGURES 1-6].  Thus, Voss et al motivates one of ordinary skill in the art to provide Rolland et al's tire tread having a network / grid of circumferential sipes (41, 42) and lateral sipes (6) such that each of the lateral sipes (6) have a bottom / hidden channel so that, when the resulting network / grid of bottom / hidden channels are exposed by tread wear, the expected and predictable benefit of increasing surface void for improving wet traction is obtained.  Furthermore, Lawson et al teaches that a molding element for a lateral sipe should be configured so that the lateral sipe formed by the molding element comprises an end channel and a bottom channel.  When Rolland et al's tread is modified as explained above, the resulting tread comprises end channels at the outer ends of the outermost sipes 6 of the central part.  With respect to Lawson et al, attention is directed to the following annotated copy of Lawson et al's FIGURE 1 and annotated copy of Lawson et al's FIGURE 6:

    PNG
    media_image1.png
    270
    650
    media_image1.png
    Greyscale

In the above MARKED UP FIGURE #2, the markings were added by the examiner to facilitate discussion of Lawson et al.  In the MARKED UP FIGURE #2, "EC" is an end channel and "BC" is a bottom channel.  An annotated copy of FIGURE 1 of Rolland et al is provided below:

    PNG
    media_image2.png
    455
    475
    media_image2.png
    Greyscale

In the above MARKED UP FIGURE #1, the markings were added by the examiner to facilitate discussion of Rolland et al.  In the MARKED UP FIGURE, "1" is a tread edge, "2" is a border between the left edge part and the central part, "3" is a border between the central part and the right edge part, "4" is a tread edge, "LM" is the width of the central part, and "EC" is an end channel.  Lawson et al renders obvious providing the outer sipes 6 of the central part with end channels EC as shown in the above MARKED UP FIGURE #1.  As can be seen from the above MARKED UP FIGURE #1, each end channel EC that opens onto the tread surface of the tread is arranged at the border between the edge parts and the central part.  It is noted that claim 1 reads on each edge part comprising circumferential grooves 2, 2'.   
	As to claim 8, Rolland et al discloses a tire size of 445/50R22.5 and teaches that the sipes have a spacing PM = 33 mm.  A tire having a size of 445/50R22.5 has a circumference of 3193.4 mm.  Therefore, the mean distance between two successive sipes is 1% of the perimeter (circumference) of the tire.
	As to claim 9, it would have been obvious to one of ordinary skill in the art to incline the lateral sipes in Rolland et al's FIGURE 1 tread having end channels as per the suggestion of Lawson et al with respect to the circumferential direction; end channels on one side of the tread thereby being circumferentially offset from end channels on the other side of the tread since Rolland et al teaches that the lateral channels may be inclined with respect to the circumferential direction.  See for example FIGURE 3.   
	As to claim 10, Rolland discloses a pneumatic tire having a size of 445/50R22.5.
	As to claim 12, Rolland et al's tire tread as modified by Lawson et al comprises  end channels EC axially offset form circumferential grooves 2' arranged in the edge parts.  See MARKED UP FIGURE #1 provided above.
8)	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Voss et al (US 2011/0168311) as applied above and further in view of Kleffmann et al (US 2011/0048603).
	As to claims 2 and 4, it would have been obvious to one of ordinary skill in the art to provide Rolland et al's pneumatic tire such that the central part has a width Lc that is at least equal to 80% of the total width W of the tread [claim 2], the end channels have a cross-sectional area of between the cross-sectional area of a disc with a diameter equal to 15% of the width Lb of each edge and the cross-sectional area of a disc with a diameter equal to 25% of the width Lb of each edge [claim 4] since (1) Kleffmann et al suggests providing a tire comprising circumferential narrow circumferential grooves (width 0.5 to 3 mm), which may have enlarged bottoms [FIGURE 6], such that the tread has only two shoulder circumferential grooves [FIGURE 25] and (2) with respect to claim 4, Lawson et al teaches forming lateral sipes with enlarged upright end channels; the size of these channels depending on the desired stiffening of the lateral blades used to form these lateral sipes.  It is noted that in Rolland et al's tread modified as per Kleffmann et al, each shoulder land portion S ("edge part") is relative narrow and the central part is relatively wide.   
	As to claims 3 and 5, it would have been obvious to one of ordinary skill in the art to provide Rolland et al's pneumatic tire such that the surface void ratio of the tread in the new state is at most equal to 7% [claim 3], the volumetric void ratio of the central part in the new state is chosen to be at least equal to 6% and at most equal to 9% and the surface void ratio is at least equal to 2% and at most equal to 6% in the new state [claim 5] since Kleffmann et al teaches providing wide circumferential grooves and narrow circumferential grooves which may have a sipe width of 0.5 mm in a tire tread such that the groove volume is 1-10% gross tread volume to reduce rolling resistance.
9)	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Voss et al (US 2011/0168311) as applied above and further in view of Lurois (US 5,896,905).
	As to claims 7 and 11, it would have been obvious to provide Rolland et al's pneumatic tire such that the lateral sipes are inclined at angle with respect to the radial direction wherein angle is at most equal to 25 degrees (claim 7) or 0 to 10 degrees (claim 11) since Lurois teaches providing a pneumatic tire comprising a tread comprising lateral incisions (sipes) such that the lateral sipes are inclined at an angle with respect to the radial direction wherein angle is 5 to 25 degrees to improve wear life.
ALLOWABLE SUBJECT MATTER
10)	Claim 6 is allowed.
	As to claim 6, the prior art fails to render obvious further modifying Rolland et al each that the edge parts do not have any circumferentially oriented grooves and sipes.
Remarks
11)	Applicant’s arguments with respect to claims 1-5 and 7-13 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	Applicant's arguments filed 5-13-21 have been fully considered but they are not persuasive.
	Applicant argues that Rolland et al fails to disclose channels that are transverse to the circumferential direction to form a grid that makes up a fluidic flow network.  More properly, Voss et al motivates one of ordinary skill in the art to provide Rolland et al's tire tread having a network / grid of circumferential sipes (41, 42) and lateral sipes (6) such that each of the lateral sipes (6) have a bottom / hidden channel so that, when the resulting network / grid of bottom / hidden channels are exposed by tread wear, the expected and predictable benefit of increasing surface void for improving wet traction is obtained.
	Applicant's arguments regarding Lawson et al are not persuasive since Roland et al discloses outer sipes 6 having ends wherein each end is at the border between the edge parts and the central part and Lawson et al renders obvious providing each of the those ends with an end channel.  See above MARKED UP FIGURE.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 1, 2022